IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40005

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 530
                                                 )
       Plaintiff-Respondent,                     )     Filed: June 10, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
BRIAN ELLIOTT HOGUE,                             )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Judgment of conviction and unified sentence of fourteen years, with five years
       determinate for grand theft, and concurrent, determinate sentence of three years
       for issuing a check without funds, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sarah E. Tompkins, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Brian Elliott Hogue pled guilty to grand theft, Idaho Code §§ 18-2403(1), 18-2407(1)(b),
and issuing a check without funds, I.C. § 18-3106(a). The district court sentenced Hogue to a
unified term of fourteen years, with five years determinate, for the grand theft conviction and a
concurrent, determinate term of three years for the issuing a check without funds conviction.
Hogue filled an Idaho Criminal Rule 35 motion for a reduction of sentence, which the district
court denied. Hogue now appeals, contending his sentences are excessive.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and



                                                1
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011,
1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, Hogue’s judgment of conviction and sentences are affirmed.




                                                   2